DETAILED ACTION
This action is in response to the amendment 03/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 10, 12 – 21 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein said comparator system comprises a plurality of comparators, wherein: each comparator is configured to: i) receive the input signal and the reference signal; and ii) provide a comparator output signal, wherein each of the comparator output signals have different rising output delays and/or falling output delays; the controller is configured to adjust the rising output delay and/or falling output delay of the system output signal by selectively enabling or disabling at least one of the comparators; and the system output signal comprises the comparator output signal provided by a comparator that is enabled”. 
The primary reason for the indication of the allowability of claim 19 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein said comparator system comprises a plurality of comparators, wherein: each comparator is configured to: i) receive the input signal and the reference signal; and ii) provide a comparator output signal, wherein each of the comparator output signals have different rising output delays and/or falling output delays; the controller is configured to adjust the rising output delay and/or falling output delay of the system output signal by selectively enabling or disabling at least one of the comparators; and the system output signal comprises the comparator output signal provided by a comparator that is enabled”.
The primary reason for the indication of the allowability of claim 21 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein said comparator system comprises a plurality of comparators, wherein: each comparator is configured to: i) receive the input signal and the reference signal; and ii) provide a comparator output signal, wherein each of the comparator output signals have different rising output delays and/or falling output delays; the controller is configured to adjust the rising output delay and/or falling output delay of the system output signal by selectively enabling or disabling at least one of the comparators; and the system output signal comprises the comparator output signal provided by a comparator that is enabled”.  

The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Patent No. 2008/0180149 discloses a delay locked loop circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838